       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 1 of 47




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
Alexis Allen, Latricia Hickenbottom &
Wyatt Logan, Nancy Torres, Jose Pinlac,
Aimee Branch & Brandon Burr
                                                                                    AMENDED COMPLAINT
         Plaintiffs,
                                                                                    20-cv-2859 (JGK)
         v.
                                                                           JURY TRIAL DEMANDED
Krucial Staffing, LLC & Brian Michael Cleary V,

         Defendants.
------------------------------------------------------------- X

“Nurses are not just doers. Our work is supported by evidence and guided by theory. We integrate
evidence and theory with our knowledge of patients and make important decisions with and for
patients and families at the point of care.”

Antonia Villarruel, Ph.D., RN, professor, and Margaret Bond Simon Dean of Nursing at the
University of Pennsylvania.
                                        SUMMARY

1.       Most who respond to the COVID-19 crisis do so in good faith, but not all. This complaint

tells the story of several nurses from Alabama, Illinois and other states who wanted to assist in the

New York hotspot – but only in a manner consistent with protecting the lives of others and

themselves, and to do so within their field of competence. It is also the story of a corporation,

Krucial Staffing, profiteering from the crisis, putting nurses’ lives at risk, and making promises

that its CEO knew he couldn’t keep.

2.       Plaintiff Wyatt Logan1 is a nurse admitted to practice in Alabama, South Carolina,

California, and Washington. Logan has two nursing degrees and is studying for a Nursing Ph.D.


1
  Wyatt proceeds with a fictitious name, if the Court permits. He has no fear of not getting another job at a traditional
hospital. But he has a well-founded fear of retaliation for bringing this lawsuit by travel. But he sees himself primarily
as a “Travel Nurse” and he supports his family (including his extended family) on the high-paying deployments for
which he signs up. There are only a handful of medical staffing agencies, and he fears being blacklisted. If that were
to happen, it would not only decrease his income and deprive him of experience, but remove a highly competent nurse
from the subgroup known as “Travel Nurses.” He brings this lawsuit not only for compensation, but to raise
consciousness. The other plaintiffs are not travel nurses, are identified by their true names, but support Wyatt.


                                                                                                                        1
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 2 of 47




Nursing jobs are well paid, and Wyatt quit a job paying $2,000 a week at an Alabama hospital

because, though he liked his post, he wanted to be closer to the front lines of the COVID crisis.

3.      He was miffed when his Governor, Kay Ivey, who initially insisted that because “Alabama

is not New York,” there was no reason for her to direct a stay-in-place order. (She later woke up

and smelled the corona.)

4.      Wyatt is 27 and has a terrific knowledge of medical practice. Nursing is his life, and he has

responded to several short-term crises in remote locations. But, as explained below – just as a

divorce lawyer is (almost) undoubtedly not competent to file a patent application – not all nurses

do the same things throughout medicine.

5.      Wyatt Logan was willing to travel to New York to help – even at the cost of losing his job

in Alabama. But he was unwilling to sacrifice his health, nor work outside of his scope of

competence. Krucial Staffing – a temporary worker’s agency specializing in nursing staff – paid

well: $10,000 weekly in his case (and $13,000 weekly for Alexis Allen, Latricia Hickenbottom,

and others who are nurse practitioners). The pay was attractive, but he was also motivated by doing

the right thing.

6.      But after arriving in New York, he refused to risk his own life (or his family’s).

Additionally, when he pointed out the obvious flaws in Krucial’s deployment of nurses, he was

excoriated, fired, and then held up as an example to other workers as to the fate they would suffer

if they didn’t engage in contraindicated practices.

7.      Plaintiff Alexis Allen is the mother of two and has a BS in nursing, as well as an MS in

Nursing, where she obtained her Family Nurse Practitioner’s certificate (which means she can

prescribe medications and supervise other nurses). She, too, studies for her doctorate; she has

completed all of this training at the age of 31. She is admitted to practice in Alabama.




                                                                                                    2
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 3 of 47




8.     When she Krucial called her, she had already enrolled in a Ph.D. course that cost $4,000.

She decided to withdraw and retake the class in the summer. She wanted to help.

9.     Plaintiff Nancy Torres is an experienced nurse who has worked in several capacities in

travel nursing assignments for her income. She resides in Illinois.

10.    Plaintiff Latricia Hickenlooper has a BS in nursing and took an MS to become a nursing

practitioner. She is 32 and has two children under ten years of age, whom she left with her husband

when she went north. She quit her job as a Home Health Hospice Work Practitioner to help with

the crisis – and not only for the big short-term money.

11.    Plaintiff Jose Pinlac is a resident of the state of Florida. He is retired, 69 years of age, and

has a family. He is an RN and previously served in the EBOLA and SARS crises. What he saw in

those assignments was nothing like he saw in New York. Krucial fired in a day for demanding

proper PPE.

12.    Plaintiff Aimee (pronounced AH-mee) Branch is a resident of the state of Tennessee. She

is a nurse with young children.

13.    Krucial lured four plaintiffs to New York via mass-texts. Each received them second-hand,

forwarded by friends. (Pinlac heard from a friend and drove to New York; Torres applied online.)

But Krucial is profiteering on the COVID pandemic in a most sanctimonious way. It hires medical

staff from other states, mostly nurses. It hired Nurse Practitioners for reasons unclear, as Latricia

and Alexis would find out.

14.    After plaintiffs arrived in New York, they learned in a matter of days that Krucial subjects

unsuspecting nurses to physical harm by requiring work without proper protective gear (“Personal

Protective Equipment” or PPE).




                                                                                                     3
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 4 of 47




15.     Just as significantly, it required them to work outside of their fields of competence – not

only specialty but expertise. They all wanted to get closer to the crisis, but not inordinately to risk

their or health or their families’ health. They realized there was some risk, but Krucial promised

proper protection. (It later changed its rules, but only after this lawsuit was filed.)

16.     They also wanted to keep their licenses, and most did not expect that their home states

Nursing Boards of Overseers would allow them to work out of their field of competence.

17.     A nurse is not a fungible entity; different nurses have different competencies. For example,

a nurse in a primary care doctor’s office is known as a Clinical Nurse and is not qualified to work

in the emergency room. No plaintiff is a clinical nurse, but each has different training. Only Pinlac

was competent to work – if the conditions were sale– in the ICU or the ER.

18.     Krucial took almost anyone, and when prospective employees called, Krucial staffers asked

their specialty. Each rightly presumed they would work in their field or at least in a manner that

was consistent with competent care.

19.     When Plaintiffs arrived in New York, each realized that Krucial’s operation was a classic

bait and switch: There was no appropriate PPE, and the mobile drive-through swabbing that

Krucial had promised (in the text) was almost non-existent. Ms. Hickenbottom knew of one

woman who was allowed to perform this function after an assignment to something which she felt

was unsafe. Any plaintiff could have done swabbing, but Krucial lured them with swabbing,

knowing that New York had only two swabbing sites.

20.     Plaintiffs were willing to do other jobs within their areas of competence. By forcing them

to do otherwise, Krucial has profited from this crisis. Like any temporary agency, it rakes in close

to double what it pays its workers, and now that so many people have been laid off, it is bringing




                                                                                                     4
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 5 of 47




in nurses by the thousands – to New York and, now, Louisiana. It should suffer maximum

monetary penalties for disrupting the lives of these excellent and honorable nurses.

                          THE PARTIES, JURISDICTION & VENUE

21.    This is a diversity action. Plaintiffs are residents of the States of Alabama. Tennessee,

Illinois, and Florida. Krucial Staffing is incorporated in Kansas, and Cleary, the CEO of Krucial,

is a resident of Overland Park, Kansas. The amount in controversy exceeds $75,000.

22.    Venue is proper in that all of the acts and omissions occurred in this judicial district.

                                              FACTS

23.    Plaintiffs are all experienced nurses. Starting with Wyatt Logan, he trained in

Rehabilitation Nursing, which means assisting people in nursing homes – from Alzheimer’s

patients, amputees, and people in a critical state who cannot care for themselves, short term or

permanently. Though he is very knowledgeable, he has never worked with patients in a Medical-

Surgical Unit (known as “Med-Surg”) or in an ICU. At age 27, however, he has a Nursing degree

and is studying for his Nursing Ph.D. He quit a $100,000 job to take this assignment. He adores

being a travel nurse, has done it many times, and planned that he could take the gig and return to

Alabama when the COVID crisis makes its way through that State, as it has almost everywhere.

24.    Alexis Allen is a “Family Care” specialist. A nursing “specialty” is a term of art within

nursing: “Specialty” and competence are distinct, though one is necessarily competent in her

specialty or perhaps others. But that doesn’t mean she is qualified to do any nursing assignment.

25.    Indeed, during her debacle, a YouTube video made its circulation among nurses who had

not worked in hospital care warning them that to work out of one’s area of competence could be

grounds for nursing discipline. The video, titled “Be sure your credentials match the components

of your practice,” is presented by a former nurse practitioner, now a lawyer representing nurses.




                                                                                                   5
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 6 of 47




The      video      last    visited     on       April     7,     2020,       is      available   at

https://www.youtube.com/watch?v=xItMHni3QfY&feature=youtu.be.

26.    Allen is 31, a single mother with two young kids. She did not quit her job, but she lost the

expected income from Krucial, which would have amounted to some six figures in revenue.

27.    Aimee Branch is also a Family Care Specialist and a Nurse Practitioner. She also has young

children and is a font of knowledge about the operations – or lack thereof – at Krucial.

28.    Latricia Hickenbottom is an Adult-Gerontology Primary Care Nurse Practitioner. She has

worked in that role for nearly two years and was previously a nurse. Latricia has a BS and a Nursing

MA. She is 32, has two young children, and has experience in long term care as an outpatient

clinician, as well as in-home health care.

29.    A Krucial recruiter told her over the phone that nurses or NP’s would be placed based on

their specialty or in areas in which they are comfortable or knowledgeable.

30.    Hickenbottom, like Wyatt, also quit her job, which paid approximately $100,000 annually

to come and help in the crisis, relying on the representations of Krucial Staffing.

31.    Nancy Torres is an RN, who was sent home from the deployment in New York because

she insisted on working within her field of practice with PPE. She was strongly encouraged to

leave because she would not engage in life-threatening procedures. She has experience in

psychiatric nursing and correctional settings.

32.    On or about March 18, 2020, a friend forwarded Logan a mass-text sent to nurses asking

that they deploy to New York to assist in the COVID crisis. The text, written in all-caps, was from

CEO Cleary himself. Hickenbottom and Allen received the same SMS on or about the same day.

33.    The text stated: (1) all nurses (or NP’s) would be provided appropriate Personal Protective

Equipment (PPE); (2) nurses would earn approximately $10,000 a week or $13,000 for Nurse




                                                                                                  6
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 7 of 47




Practitioners; and (3) a stipend of $76 daily for meals; plus (4) housing at the New Yorker Hotel.

Krucial also promised them to test when they demobilized, as well as quarantine if necessary, but

the two for whom this was necessary did not get this pay.

34.    The invitational text also states that nurses would deploy at (a) a traditional hospital, (b)

field hospitals (like the Javits Center), or (c) a mobile-testing site (where people drive through a

tent are swabbed through their noses). Logan wanted mobile testing, but as he would find out,

there were negligible assignments available in that area; most were taken by permanent HHC

workers. Krucial knew this in advance but hung it out there to attract more workers.

35.    Logan would have accepted working at a field or traditional hospital if deployed within his

area of competence (and given proper PPE). Indeed, Krucial asked him his specialty, so he

expected a position within his specialty.

36.    The contract was likely to be extended (and was) for another 60 days. Since the crisis in

this epicenter will not abate soon, the City lengthened for another three weeks, but time will tell if

this lengthening will happen again. There is also now talk of a $5,000 bonus for any working eight

consecutive weeks.

37.    Plaintiff Wyatt, who was working in an Alabama Hospital for over $100,000 annually – a

number that goes far in Alabama – was eager to respond to the crisis. He didn’t mind the increase

in pay, and he doesn’t deny that was a consideration in choosing to take this gig.

38.    The experience and excitement of travel nursing were his main interests. He has been

deployed for these temporary assignments many times. He is young and loves being a traveling

nurse. He was thrilled to be getting experience in COVID.




                                                                                                    7
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 8 of 47




39.     But no plaintiffs would have done it for any money had they known they were putting their

lives at risk, as well as, potentially, their families. They also wouldn’t have come had they known

they would have to violate normative standards of nursing care.

40.     Logan asked for a leave of absence from his hospital in Alabama, but it refused this request.

Plaintiff knew, however, that his skills were keen. Eventually, Alabama would need him again –

whether at the hospital he worked at, or another. At the time he left for New York, however,

Alabama was in denial. (After he Krucial fired him, he tried to get his old job back, but the hospital

told him no.) He hopes to be re-employed when Alabama becomes the new New York. Still, he’s

now unemployed.

41.     When he responded to Krucial’s offer, Krucial asked Logan his specialty as well (and the

other plaintiffs were as well). Three hours later, he got a return call that he qualified. Krucial asked

him which airport he would like to leave from, and if he could leave the next day, Thursday. He

could not, so Krucial booked a flight for on or about Friday, March 20.

42.     Ms. Allen answered, “Family Care,” as her specialty – a nursing term of art. “Specialty”

and competence are distinct, however. A nursing worker is necessarily competent in her specialty

(and perhaps others), but that doesn’t mean she is competent to do any nursing or nursing practice

assignment.

43.     Hickenbottom told a Krucial Recruiter her specialty, mentioned above, and Krucial told

her it would find something within it or something similar that she could handle given her training.

44.     All plaintiffs arrived on the date they agreed to and checked into “The Ballroom” at the

New Yorker Hotel where the Krucial operation set up.

45.     The next day all returned to the Ballroom to fill out paperwork.




                                                                                                      8
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 9 of 47




46.     On Sunday and Monday, there were still no deployments, though plaintiffs were at least

getting paid.

47.     On Tuesday, Logan returned to the Ballroom, and someone from Krucial informed him the

“swab testing” assignment had “fallen through.” The possibility that any Krucial staff would do

swab testing was close to fiction, although Hickenbottom knew of one woman who was allowed

it.

48.     Krucial initially did not assign Logan to any hospital. He consulted a woman who asked

him his specialty. He responded, “Rehab” (nursing lingo). The woman replied, then you’re going

to Coler, which has a separate nursing home on site.

49.     He took the bus to Coler, which contains a partially shuttered hospital; the City has

retrofitted a couple of floors for the crisis. But the hospital was not a rehabilitation facility; it was

a makeshift medical-surgical (Med-Surg) unit without rehab patients, as he would soon learn.

50.     Logan logically assumed – since Krucial asked him his specialty – that he would work with

rehab patients. Not so, as he learned the next day. An HHC nurse (Rosalie Boumantay) informed

him that he would not be working Rehab, but in Med-Surg, which is not Logan’s specialty, nor

within his competence.

51.     At Coler, the entire group of thirty-some nurses expressed surprise. Rosalie then lied – or

repeated misinformation – saying, “Your patients will not have COVID; they will be overflow

patients from a hospital – people who discharged with no place to go. They would be Med-Surg.

patients with low acuity.” (Low acuity patients are those discharged from the hospital on their way

home.) But this was either misinformation or Rosalie’s style in getting staff to return the next day.




                                                                                                       9
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 10 of 47




52.    Rosalie said Plaintiff would work with homeless people or people qualified for a skilled

nursing facility who couldn’t afford the fees so that Coler would house them. Plaintiff was ready

to accept such an assignment. But he sensed something was seriously amiss.

53.    After more orientation and another night at the hotel, then another orientation at Coler – all

on basic things like washing hands – plaintiff returned for the third time to Coler. Rosalie and

another man said each nurse would get 5-7 patients, who would be rehab but not COVID patients.

Logan was okay with that given the limitation Rosalie had described.

54.    Minute by minute, he learned (a) Rosalie’s representations were incorrect; (2) he would

have to work without proper PPE; and (c) Krucial had hired too many staff out of their level of

competence. The COVID patients who needed skilled, critical care if in hospital.

55.    The nurses then met with someone who said he was a Chief Medical Officer. Although

Plaintiff thought he would be working in rehab, the CMO said he and the others should start

assisting on the floor to get ready for the incoming COVID patients.

56.    Someone at Krucial (at which point and whom Plaintiff does not recall) lied to the group,

telling the nurses, “You know the new hospital Donald Trump is building? That’s where you are

going.” There is no such facility. The lie, even if mild one, betrays Krucial’s institutional thinking:

purple fibs, appeasements, and outright misrepresentations.

57.    He remembered this lie when he arrived at the makeshift unit.

58.    Despite the promise for proper PPE, this was the first time that Wyatt learned he would not

be issued standard-of-care N95 masks – the heavy white ones, not the thin surgical variety.

59.    The difference between surgical masks and the N95 variety is extreme. The paper one

measures in microns – one could easily analogize the surgical mask to as potato bag and the N95

to 1000-thread Egyptian Cotton. While many nurses volunteer to put themselves in harms’ way –




                                                                                                    10
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 11 of 47




only the N95 with a proper fit will keep out bacteria –Krucial promised these volunteers something

different.

60.     The CMO modified his statement – too late for those deployed – noting that would issue

N95’s only for those “doing aerosolized procedures such as endotracheal suctioning.” It is still not

within the usual standard of care to limit PPE to such procedures. Logan was not competent to do

suctioning, and, indeed, one could also say the standard of care is to perform such systems in a

negative-pressure room to avoid flying bacterial microbes.

61.     While the City HHC and the CDC have issued modified standards – which will kill nurses

– when working with a COVID patient, the standard of care to protect against infection is (1) the

N95; (2) a plastic gown; (3) shoe covers; (4) a face shield or goggles; and (5) a headcover. The

N95’s are particularly important because they prevent droplets or particulates from entering nasal

and oral passages in a way that the surgical masks (or lesser cloth protections) do not.

62.     The shortage of these masks is not Krucial’s fault. But Wyatt was promised standard-of-

care PPE. When he sent out the blast emails, Cleary knew of the scarcity of the 95’s. Wyatt, while

still in Alabama, knew nothing of the shortage of masks in New York or anywhere. He merely

relied on Krucial’s misrepresentation. Though he could have dispensed with some of the PPE –

the booties or hair bonnet, for example – he expected some. It was promised, especially the N95

or more, depending on the assignment.

63.     The CMO, after he informed the nurses of new limits in dispersing N95 masks, said, “If

anyone is uncomfortable without the N95, you are free to leave.” This statement was cold comfort

for nurses who traveled from all over the United States on the representation that they Krucial

would provide proper PPE.




                                                                                                 11
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 12 of 47




64.    Wyatt discovered that the new patients at Coler would require the traditional minimum

standards of care to protect him. His preference had been to swab noses, but he was willing to

work with COVID Rehab patients. Now he had been asked to work in a Med Surg capacity and

not in the limited manner that Rosalie had explained.

65.    Plaintiff was stunned. Krucial provided him malpractice insurance and informed the nurses

that traditional norms of malpractice liability are suspended in times of emergency. But this was a

misrepresentation. Although Governor Cuomo has issued an Executive Order suspending some

rules for medical professionals, the order says just that medical professionals:

       shall be immune from civil liability for any injury or death alleged to have been sustained
       directly as a result of an act or omission by such medical professional in the course of
       providing medical services in support of the State’s response to the COVID-19 outbreak,
       unless it is established that such injury or death was caused by the gross negligence
       of such medical professional.

Executive Order 202.10 (emphasis added).

66.    But this is only qualified immunity. “Gross negligence” is a conscious, voluntary disregard

of the need to use reasonable care, which is likely to cause foreseeable grave injury or harm to

persons, property, or both.

67.    It is gross negligence to perform services one is unqualified to perform. Primary care is

different from acute or intensive care. Each requires a different educational track, and each is

distinct with varying bases of knowledge and skills. A reasonable professional would foresee harm.

68.    Cuomo did not issue that order so that floods of unqualified people would come to New

York. Thus the Executive Order would not absolve plaintiffs of liability if they had gone ahead

with the assignments as they would be committing gross negligence.

69.    Krucial also sent a blast email citing the “Model State Emergency Health Powers Act,” and

the “Uniform Emergency Volunteer Health Practitioners Act” would protect the workers from




                                                                                                12
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 13 of 47




liability. The problem is that the MSEHPA is only a draft of model legislation. The Centers for

Disease Control wants states to pass this law, but not all have; neither Alabama or Illinois have

passed such legislation, and New York has only adopted privacy portions of the Act.

70.    The “Uniform Emergency Volunteer Health Practitioners Act” has not been adopted in

Alabama. It has in Illinois but does not protect against gross negligence or recklessness.

71.    Krucial, in this blast, had the nerve to construe these Acts to suggest that a nurse would be

reckless not to act as a Good Samaritan and at the risk of his life. He, not so craftily, defined

“recklessness” as standing by and not engaging in gross negligence, and risking one’s life, in a

way contraindicated to their health and safety and the standard of care – another intimidation tactic,

and there were so very many.

72.    Also, none of this legislation protected workers from being subject to suit – which any

patient or decedent may file – which might require discovery, repeat appearances in New York

with no compensation, and possibly trial. These are distressing things for laypersons – even she

wins in the end.

73.    Further, Wyatt saw not only that the lack of PPE would expose him to the virus, but that

he was not competent to do what Krucial expected. Krucial certainly knew this. The City, through

Krucial, just lured bodies, many with minimal qualifications, to work in a disaster zone. It is

unclear whose fault lies in City’s failures to coordinate with Krucial, but for now, plaintiffs assume,

under traditional rules of agency, that Krucial is responsible.

74.    Indeed, according to the Krucial Staffing Terms and Conditions of Employment, Krucial

requires employees to follow

       OSHA and their client facility’s policies and procedures when using any equipment.
       This includes, but is not limited to, lifts, pumps, gowns, gloves, shoe covers, masks,
       respirators, and safety glasses. With respirators, familiarize yourself with the make




                                                                                                    13
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 14 of 47




       and model of respirator that is used at the client facility and assure you have
       undergone proper fit testing procedures and education.

(Bold in original.)

65.    The OSHA regulations, in turn, speak precisely of the basics that Plaintiff alleges were

required. The rules, available at https://www.osha.gov/SLTC/covid-19/standards.html indicate:

       There is no specific OSHA standard covering COVID-19. However, some OSHA
       requirements may apply to preventing occupational exposure to COVID-19. Among the
       most relevant are:

               OSHA’s Personal Protective Equipment (PPE) standards (in general industry, 29
               CFR 1910 Subpart I), which require using gloves, eye and face protection, and
               respiratory protection. . . . [and] The General Duty Clause, Section 5(a)(1) of
               the Occupational Safety and Health (OSH) Act of 1970, 29 USC 654(a)(1), which
               requires employers to furnish to each worker “employment and a place of
               employment, which are free from recognized hazards that are causing or are likely
               to cause death or serious physical harm.”

60.    These OSHA protocols, especially the 1970 Act, in turn, require a panoply of PPE for

conditions such as these. Under § 1910.134, “Respiratory Protection,” employers must include a

proper “FIT test” – which OSHA characterizes as “mandatory” – to be sure the mask seals the face

so that nothing escapes into a gap between the mask and the face. There is also “mandatory”

checking of a decent seal; and, most importantly – as it might have applied to these unsuspecting

nurses – ‘mandatory” information for “Employees Using Respirators When not Required Under

Standard.” It reads:

       Respirators are an effective method of protection against designated hazards when properly
       selected and worn. Respirator use is encouraged, even when exposures are below the
       exposure limit. If . . . you provide your own respirator, you need to take certain precautions
       to be sure that the respirator itself does not present a hazard.
       You should do the following:

               1. Read and heed all instructions provided by the manufacturer on use,
               maintenance, cleaning and care, and warnings regarding the respirators limitations.

               2. Choose respirators certified for use to protect against the contaminant of concern.
               NIOSH, the National Institute for Occupational Safety and Health of the U.S.



                                                                                                  14
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 15 of 47




                Department of Health and Human Services, certifies respirators. A label or
                statement of certification should appear on the respirator or respirator packaging. It
                will tell you what the respirator is designed for and how much it will protect you.

                3. Do not wear your respirator into atmospheres containing contaminants for which
                your respirator is not designed to protect against. For example, a respirator designed
                to filter dust particles will not protect you against gases, vapors, or very small solid
                particles of fumes or smoke.

                4. Keep track of your respirator so that you do not mistakenly use someone else's
                respirator.

61.      No plaintiff was given this specific information, which is a matter of informed consent.

However, the HHC guidelines – before HHC amended them days ago – say much the same

thing.

62.      The OSHA regulations also include head, foot, and hand protection, all or most of which

were not followed in any setting.

63.      As a nurse admitted to practice in Alabama (and other states), plaintiffs could be subject

to discipline by a state board for working in a capacity for which they were untrained. Logan,

admitted in several states, was wary of having to rely on the assumption that a foreign state board

would overlook nursing misconduct, even in a New York emergency. They certainly would not

be required to suspend disciplinary rules.

64.      A Coler staff person then asked that Wyatt and the other nurses go to the empty floors to

convert them for the incoming COVID patients; the HHC was constructing new rooms.

65.      The floors reminded Wyatt of an abandoned army barracks in a post-apocalyptic horror

movie.

66.      He learned that any nurse who chose to work at Coler (at any salary) would have vastly

increased chances of contracting COVID, and not only because of the inadequate PPE.




                                                                                                     15
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 16 of 47




67.     As the rooms were constructed and filled, each contained four beds. On Wyatt’s last day,

Coler was putting confirmed COVID patients in rooms with patients that (a) had symptoms but

were not verified; (b) needed hospitalization for other reasons and had no other place to go.

68.     The Nursing Home, meanwhile, is crying out for help, as it has no PPE and has suffered a

breakout of COVID and death.

69.     Plaintiff saw no ventilators, but given the airborne nature of the disease, those with COVID

will infect their roommates, as well as many staff without proper PPE.

70.     In Wyatt’s informed opinion, he could not understand why this was happening, and he

considered it an invitation to death. Again, Wyatt was willing to work to assist in the crisis. But as

promised: not at the cost of his life or the potentiality that he would infect his elderly grandparents.

71.     He also wanted to keep his licenses.

72.     Essential to Wyatt is that there would different safety protocols, depending on whether the

patient had COVID. By mixing the COVID-infected with the untested or uninfected, it required

protections of proper PPE at all times, in every room.

73.     Krucial reneged on its promise to provide proper PPE, as stated not only in the first text

blast but on Krucial’s Instagram site, where a short video insists that nursing professionals would

have appropriate PPE.

74.     Sadly, three nurses from Alabama had to upend their lives to travel north to expose this,

(though some journalists had been following the matter).

75.     As Ed Yong, a resolvase (DNA recombination) expert trained at Cambridge, who is a staff

writer for The Atlantic, wrote on or about April 3:

        [T]he word airborne has a technical meaning that’s not just “carried through the air.” When
        people are infected with respiratory viruses, they emit viral particles whenever they talk,
        breathe, cough, or sneeze. These particles are encased in globs of mucus, saliva, and water.
        Bigger globs fall faster than they evaporate, so they splash down nearby—these are



                                                                                                     16
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 17 of 47




       traditionally called “droplets.” Smaller globs evaporate faster than they fall, leaving dried-
       out viruses that linger in the air and drift farther afield—these are called “aerosols.” When
       researchers say a virus is “airborne,” like measles or chickenpox, they mean that it moves
       as aerosols. When the World Health Organization asserts that the new coronavirus is “NOT
       airborne,” it’s claiming that the virus instead spreads primarily through the close-splashing
       droplets, which either land directly on people’s faces or are carried to their faces by
       unwashed, contaminated hands.

       Such messaging is “really irresponsible,” argues Don Milton, an expert in aerosol
       transmission at the University of Maryland. The scientific community doesn’t even agree
       about whether aerosol transmission matters for the flu, so “to say that after three months
       we know for sure that this [new] virus is not airborne is … expletive deleted,” he says.
       Milton and other experts who study how viruses move through the air say that the
       traditional distinction between big, short-range droplets and small, long-range aerosols is
       based on outdated science. Lydia Bourouiba of MIT, for instance, has shown that
       exhalations, sneezes, and coughs unleash swirling, fast-moving clouds of both droplets and
       aerosols, which travel many meters farther than older studies predicted. Both kinds of glob
       also matter over shorter distances: Someone standing next to a person with COVID-19 is
       more likely to be splashed by droplets and to inhale aerosols. [Item: WHO has updated this
       message, and Krucial did not rely on it anyway because it is still acting irresponsibly.]

       The question, then, isn’t whether the coronavirus is “airborne” in the tediously academic
       way the word has been defined. As the journalist Roxanne Khamsi puts it, the virus is
       “definitely borne by air.” The better questions are: How far does the virus move? And is it
       stable and concentrated enough at the end of its journey to harm someone’s health?

76.    Plaintiffs did not consider whether Krucial was following WHO guidance or not; indeed,

the medical community has universally criticized WHO guidance on COVID. Still, all knew at a

minimum that they needed essential PPE to protect him from patients whose viral infections hang

in the air and might be picked up by anyone entering the room.

77.    Only the N95 – the white masks of heavy paper – prevent viruses from seeping into one’s

respiratory system. The N95 is proper PPE to work in these rooms, along with gloves and PPE of,

arguably, lesser importance depending on the situation.

78.    One cannot sympathize with Krucial that manufacturers were behind in producing these

masks quickly. That is not the fault of unsuspecting, well-educated nurses from Alabama and the

other states. Wyatt was told differently and relied on Krucial’s lies to bring him to New York.




                                                                                                  17
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 18 of 47




79.     By deploying Plaintiff and other nurses into New York City, Krucial was putting them in

harm’s way. The same is true of the patients, though, if not all, many of the Coler patients will die,

and many nurses, given lack of proper PPE, will contract the virus. Some of those nurses will die.

80.     Plaintiff complained to Olivia (from Krucial) about these detrimental conditions. All nurses

had already been given an invitation to the door by the CMO. Olivia explained, “We’re just asking

you to be flexible.”

81.     Plaintiff responded, “My coming here from Alabama to work on the front lines is my being

flexible.”

82.     Plaintiff then asked to go up the chain of command to a person named Alex(andra) Lender.

He made the same complaint to Alex, who repeated the line about “flexibility.”

83.     Wyatt went up the chain again and called CEO Cleary. Wyatt explained he had gone up

the chain of command and said he didn’t feel comfortable working out of his field of competence.

He asked if there were any rehab positions available, or something else for which he was qualified.

84.     Brian Cleary shouted over the phone and responded, “You mean to tell me you’re a

freaking rehab nurse, and you are not going to work with med surg! That is ridiculous! I have

clinical nurses who have never set foot in a hospital, and now they are working in ICU!”

85.     The latter sentence of the above-stated statement was a damning admission and evidence

of gross negligence: ICU patients are the most critical of all. ICU nurses can only learn protocols

on the job, with supervision, whereas clinical nurses work in doctors’ offices and take

temperatures, and give shots. A clinical nurse would not, for example, know how to treat a gunshot

wound. A clinical nurse will not know how to operate a ventilator for an advanced COVID patient.

It takes about eight months to learn how to work in ICU.




                                                                                                   18
      Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 19 of 47




86.     Plaintiff decided that the non-ventilated were more prone to expose the virus to others. All

of these rooms required the N95 masks. This need does not mention other traditional PPE to protect

nurses from globules of sputum or dry, airborne virus particles – which come from the sputum

laden coughs of the non-ventilated patients. Of course, this would depend on the situation, but

Wyatt was only following guidelines – some of which came directly from Krucial’s handbook and

HHC’s training.

87.     After Wyatt complained to Brian Cleary, he was immediately retaliated against and

terminated. He had to pay for his flight to Alabama. The neglect of a small part of the deal was

also evidence of retaliation.

88.     When he arrived home, he found a mass-text about him, threatening other Krucial

employees to “be flexible” or be fired. Yes, Plaintiff had agreed to be “flexible,” but not at the cost

of his life, his family’s, or any license.

89.     Alexis Allen relied on her parents to take care of her kids as she traveled north; during the

day, they needed daycare, which cost her approximately $1,000.

90.     Fortunately, because Alexis works remotely and usually at home, she did not have to quit

her job as the others.

91.     She, too, was asked for her specialty.

92.     After arriving, she completed the paperwork for several days. On the 25th, Krucial sent her

to Bellevue Hospital with other nurse practitioners and physicians’ assistants.

93.     They all met with a Bellevue employee, a nursing administrator of Caucasian descent, who

greeted everyone and invited the personnel to sit. There were approximately 25 in her cohort, and

they did as instructed, but waited at least four hours. During this time, these supposed “Krucial”

medical workers did nothing of substance, except to fill out a form regarding their specialties.




                                                                                                    19
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 20 of 47




94.     Alexis had the distinct feeling that Bellevue did not expect deployment of any nurse

practitioners, and the hospital administration did not know what to do with any of them, even if

they were needed elsewhere in HHC.

95.     Finally, at about 1 PM, the same administrator returned and asked each employee to follow

Bellevue’s process for identification cards.

96.     Then, after two hours, all took lunch, then went upstairs to a Board Room with a long table.

They watched a half-hour video about the computer chart system.

97.     After another two hours, certain Bellevue personnel were in and out of the Board Room,

and it seemed as if they (the Bellevue personnel) were trying to ascertain whom they would send

the Krucial employees to what assignment.

98.     The Bellevue personnel ultimately said that the only need that they had was for nurses; if

anyone would not work as a nurse, they were unneeded. Few agreed to this unexpected direction.

Indeed, the PA’s legally could not work as nurses. (Bellevue eventually assigned the PA’s to the

Emergency Room.)

99.     Alexis and most of the Nurse Practitioners would not agree to work out of title because

they were repeatedly told not to do so by Krucial. And, indeed, it seemed odd that Nurse

Practitioners were needed at all – paid at a higher salary – when there were hundreds of nurses

arriving.

100.    Krucial had purposely over-hired; it hires still. Alexis saw people daily just waiting around

the New Yorker Hotel. They signed in and went back to their rooms; some never saw the inside of

a hospital or other medical facility by the time she left.

101.    Alexis called Donnie, her supervisor from Krucial, about the deployment of NPs as RN’s,

which was contrary to Krucial rules and directions. Donnie said that he would discuss the issue




                                                                                                  20
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 21 of 47




when everyone returned to the hotel. But as she was at Bellevue, there was no change in the

requirement not to work out of title.

102.    When Alexis said she would not be a nurse, Bellevue still tried to ascertain what the NP’s

could do. As it happened, Alexis was willing to work as an RN at the guaranteed rate of pay if she

were competent to perform the job and could function safely with proper PPE. Alexis could have

done without the head covering, the paper booties, but depending on the assignment, Alexis could

not say with certainty what else she would have needed or not. Fortunately, she brought her N95

because, though Bellevue did have them. A worker simply gave her one on an estimate and without

a proper “Fit Test” – a crucial part of being safe from infection, as everyone’s face is different.

103.    After the failure of the “Fit Test” – the person operating the machine did not know how to

work it and was just handing out “guestimates” based on face size – she and the others returned to

the hotel.2

104.    The next day, her group of personnel arrived at Bellevue. The PA’s and NP’s separated

into different groups. Three nurses greeted the NPs with whom they would train.

105.    Alexis asked, “Are we being trained as NP’s or as nurses?” No one from Krucial had yet

given her permission to deploy as a nurse.

106.    Meanwhile, one of the trainers said, “We don’t employ Nurse Practitioners at Bellevue.”

This statement left Allen in a state of liminality and confusion.

107.    The Krucial team leader and the Bellevue trainers were in and out of the room. Finally, the

Krucial person allowed this option: To work as a med-surg nurse or in the ICU as an NP. If you




2
 The fit test also requires a smell test to determine whether particles can enter the seal. Whether
one vaguely fits in a mask means nothing if airborne particles can seep in

                                                                                                      21
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 22 of 47




work in the ICU, Allen learned, all one would have to do is write lab orders and help turn the

patients’ bodies as required.

108.    Although Allen could have turned patient bodies, she noted: “I don’t think Family NP’s

can write orders because it is beyond our scope of practice.” She mentioned that she didn’t want

to violate any rules of the Alabama Nursing Board.

109.    Writing lab orders is like prescribing drugs. One has to have the competence to interpret

lab results to know what medications to prescribe, or what further testing might be needed, or if

there is a procedure that is required. Alexis could not do this with competence.

110.    Instead of further speaking among the group, she texted the team leader, Aimee Branch,

also a plaintiff herein. After some back and forth, they both agreed that the situation was a disaster.

111.    Allen got on well with Aimee, but there no resolution that day. Nurses in Med Surg floors

were assigned over ten patients. Alexis was not going to accept an assignment that she couldn’t

perform with competence.

112.    Aimee later said that Krucial had determined that her only options were Med Surg or ICU.

Alexis was willing and could have done so many things, including work at the Javits Center, which

had both swabbing and outpatient care. But Krucial refused: it was as if she had signed up for a

course in Calculus, but placed instead in advanced Russian.

113.    She returned to the hotel. Someone in the Ballroom told to go to her room, and someone

from Krucial would be in touch. She would have to book her flight (she, unlike others, was

reimbursed).

114.    Several people at the hotel who were NP’s never received an assignment. They didn’t need

NP’s, but they were still recruiting them as of at least March 31, as Allen saw from the Krucial

Facebook page.




                                                                                                    22
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 23 of 47




115.    Later, Allen heard from Aimee that she had been fired, as explained below. She agreed

Krucial was pressuring NPs to work outside of their scope of practice.

116.    Aimee Branch’s situation was much like Alexis’s, and it won’t be repeated here. However,

things in her case are of particular note.

117.    First, in addition to complaining about the lack of proper patient care (and care for the

nurses), she verified with her Tennessee Board of Nursing that working outside of her scope of

practice would be considered gross negligence.

118.    This report contradicted Krucial’s suggestions to the contrary. Aimee was labeled a

troublemaker for contradiction Krucial’s false representations.

119.    The next day, at Bellevue, a nurse made a call to someone at HHC (or perhaps Krucial).

The conversation was within earshot of all. The Bellevue nurse said, “What are we supposed to do

with all of these fucking Nurse Practitioners?”

120.    Someone whom Aimee knew as a CMO told the nurse to apologize.

121.    The nurse did apologize, but then immediately called operations at Krucial, and

complained about Aimee

122.    When Aimee returned to the Ballroom, she was summarily fired on the pretext of whatever

the nurse from Bellevue had said. Krucial did not even ask Aimee for her side of the story. Indeed,

Krucial had already labeled her a troublemaker for demanding a proper deployment.

123.    After the lawsuit, Alex Tender called Aimee, but Aimee did not answer.

124.    Nancy Torres is an RN, whose recent experience has been in psychiatric nursing, and a

corrections environment. She has worked in Med-Surg, Intermediate Monitored Care, and Rehab,

though not recently. She told Krucial about her psychiatric and corrections experience.




                                                                                                23
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 24 of 47




125.    She applied for the deployment, and Krucial accepted her at the nurse’s rate. Like the

others, she was promised PPE in the email confirming her hiring, which indicated, in part, that

“any staff that are [sic] directly working with the general public in close proximity will be provided

PPE.” PPE was not defined, and there was no indication that the minimum standard of care had

been reduced, or that nurses should not expect the N95.

126.    Again, the Krucial handbook incorporates OSHA regulations, which require the PPE. Upon

information and belief, Krucial sent her this handbook.

127.    Nancy arrived on March 22. On the first day, filled in paperwork, but did not work the next

day as Krucial told her she had not been assigned to a hospital. Though ready at 5 AM, her name

was not on a list. She went to her room after a staffer named Michael told her: “Go to your room!”

128.    Krucial employee Alex Tender said, “Since you refused to go to work, we’re not going to

pay you.” As it happens, Krucial did pay her, and Nancy did not refuse to work, but Alex’s

comments suggested to Nancy that something was amiss. She was correct.

129.    On March 24, Krucial bussed her and others to Coler. She had missed the orientation from

the previous day, so she was given a crash course for ten minutes on how to suction a patient

needing tracheostomy care. Nancy had done that procedure a few times, though not in a while. The

patient has an opening in her neck; a tube inserted into the throat sucks mucous out of the lungs.

It requires the room to be very clean. The nurse needs proper protection. Otherwise, a nurse could

introduce bacteria into the patient, and vice versa.

130.    The standard of care is to do endotracheal suctioning in a “negative pressure room” where

bacteria do not travel, as the room environment prevents it.




                                                                                                   24
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 25 of 47




131.    Although Nancy brought her N95 mask, she could not do this procedure and protect herself

performing intubations. She had had only five-minutes of training for something she hadn’t done

in years. There was limited PPE.

132.    She, with others, did some “Epic Training” on charting, with the examples on a screen far

and blurry as they sat in the classroom. One would have to have hands-on experience to do this

charting; Coler provided none.

133.    The staff at Coler chose her as part of a group of nurses to set up a new hospital with supply

carts, supplies, computers, linens, and stock – whatever needed. The nurses also put linens on the

new beds in the new rooms. Nancy did this without complaint.

134.    On or about the same day, there were modules of computer training on the standard of care

and isolation precautions. Nancy took several screenshots indicating the N95 was the standard of

care at Coler; HHC guidelines stated explicitly that “use [of the] N95 respirator mask if there is

possible exposure to aerosol-generating procedures [to] ensure meticulous environmental

disinfection.”

135.    But the staff at Coler said no one would be getting an N95, except for those who did

intubations. The HHC’s own rules required the N95 if there is “possible exposure,” not just those

doing intubations. The screenshot showed the proper standard of care.

136.    After she finished such training (such as there was), there was talk of the next day. Rosalie,

as she had told Wyatt, said there would be no COVID patients arriving then, only those in post-

ambulatory status. Rosalie told Nancy and the others that these were patients who were ready for

discharge but had nowhere to go. She referred to them as “walkie talkie” patients.




                                                                                                   25
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 26 of 47




137.    Rosalie promised to look into getting N95’s for everyone, but, bless her heart, this was a

fib to get the nurses to return. No one would get the N95’s and those who brought their own would

have to reuse them – which OSHA and HHC guidelines say is a contraindicated practice.3

138.    All Krucial temp. nurses raised concerns about incoming patients not having been tested

for COVID could be infected, causing everyone worries without the PPE. Rosalie stated she would

have an answer by morning.

139.    The next day Nancy and the Coler cohort met the same CMO as had Wyatt. (Upon

information and belief, but both of them were in the same room at the same time.)

140.    The CMO said the CDC is recommending surgical masks, not the N95. This CDC

modification might have been correct at the time; the CDC is a federal agency with less

independence than OSHA, whose regulations differ, as do Krucial Staffing Guidelines (which

incorporate OSHA guidelines). So do HHC guidelines, indicating that a medical worker should

    NOT reuse an N95 respirator during or after aerosol-generating procedures such as
    bronchoscopy, intubation, or open endotracheal suctioning UNLESS a surgical mask was on
    top of the N95 to protect from aerosolized particles. [The HHC guidelines] indicate that N95
    Respirators ARE needed: when caring for a patient on Airborne Precautions or Airborne +
    Contact + Eye Protection Precautions

137.    After meeting with the CMO, some Krucial Nurse Practitioners walked throughout the

facility with N95’s before the patient arrivals. Nancy asked Alex, an HHC employee, “If N95’s

are not necessary, why” is there a disparity in the use of between nurses and nurse practitioners?

138.    Alex said, laughingly, “Because they are going to be assessing patients.” This response

was non-sensical, as nurses would assess patients too, and a lie. Alex knew it.




3
  Upon information and belief, HHC lowered its standard of care shortly after Nancy trained for
it.

                                                                                                26
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 27 of 47




139.    The nurses assessed patients as well, just at lesser pay. Why should they get lesser PPE?

Someone decided that more secondary training resulted in more significant health risks, perhaps

death

140.    Nancy returned that evening to the ballroom with three other employees and all voiced

concerns.

141.    The Ballroom staff reiterated that the CMO said they would be doing intubations, but not

getting N95’s, just surgical masks.

142.    The nurses collectively expressed that they came to New York to do a job, and Krucial

promised proper PPE, not just surgical masks.

143.    At first, the Krucial Staff agreed.

144.    A female Krucial staff member (unknown name) said that Brian – a Krucial supervisor –

had said: “do not take patients without proper PPE.”

145.    She then said the nurses were covered by insurance without proper PPE. This statement

she attributed to Krucial staff member Brian, whom Rosalie spoke to telephonically earlier in the

day. Brian tried to help nurses working out of expertise, but he was soon shut down by his higher-

ups, among them Jennifer Pino and most certainly Brian Cleary.

146.    Nancy pulled a Krucial supervisor to the side and said, “I have concerns because I am a

psych nurse.” There were others as well. Krucial promised to position her at a psychiatric facility,

or in a psychiatric capacity. She said she did “not feel comfortable suctioning when these patients

are high acuity, bed-bound, and not in negative pressure rooms.”

147.    Paul said, “I get it. Send me an email, and I’ll talk to the facility that you should work on

another assignment.” He added, “I will try to get you reassigned, but, at this time, there is nowhere




                                                                                                  27
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 28 of 47




for you to go. . . . Let Rosalie know that you are willing to work in another assignment where you

can help out. I’ll try to find something else for you.”

148.    The next day, Nancy and others returned to Coler to take temperatures as directed by

Rosalie.

149.    Nancy asked again for orientation, and Rosalie said she would provide it the next day.

150.    Twenty-four hours later, Nancy waited in a large, open area for orientation when Rosalie

came in and asked, “What are you doing? Get in there and take care of those patients.”

151.    Nancy explained what the two had discussed the day before. She reminded Rosalie that

Paul was working on a new assignment for her.

152.    Rosalie showed frustrated and stated she would have to talk to Krucial about the psych

nurses that she didn’t need, that were not appropriate for Coler, and should be assigned elsewhere.

She stated, “In the meantime, go downstairs again and take temperatures.”

153.    Nancy responded, “What about orientation?”

154.    Rosalie replied, “I don’t need psych nurses.” Her voice reflected frustration, and she added,

“I can’t understand why they are sending psych nurses.” But, indeed, this made sense – why orient

nurses to a facility where they could not work.

155.    Nancy and others continued to take temperatures.

156.    Then came Stephanie: a loud, aggressive woman working for Krucial. She said, “I’m the

lead!” She stormed off, saying, “You two are going home. I called for transportation to the hotel.”

157.    When the car arrived, Stephanie barked at them and demanded they all get on the phone

with one Jennifer Pino – a chief enforcement officer of sorts who works for Krucial, though Nancy

didn’t know her at the time.




                                                                                                  28
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 29 of 47




158.      Nancy declined to speak and asked Stephanie to “Speak to Rosalie.” Rosalie was willing

and shooed Stephanie upstairs.

159.      Throughout the day, Nancy saw many patients transferred from area hospitals, all of whom

were of high acuity. She also observed some to have tracheotomies, life-vests.4 There was talk of

one patient having a feeding (or “PEG”) tube. Patients were moaning and crying out while on the

stretchers.

160.      Meanwhile, in addition to Nancy’s employable skills, she noted that there “were people

dying every day that there was no more room to store bodies from Elmhurst. Is there no psychiatric

need in these circumstances?”

161.      Stephanie then came downstairs to demand names. She said, “I’m going to file a complaint

with Krucial because you and another a nurse are refusing assignments.” Nancy told Stephanie

not to worry: that was between the facility and the nurses or the nurses and Krucial. Stephanie

continued to show aggression in front of police officers, EMT’s, staff, and patients. She then

stormed off.

162.      Rosalie again asked Jennifer to listen to Nancy’s side of the story before they sent her

home. Jennifer refused. Rosalie was overwhelmed by the untrained nurses – for this facility – and

wanted to find them something they could do. Jennifer refused to talk to her.

163.      Nancy and other nurses got back to the hotel and wanted to speak to Paul. Jennifer Pino

(whom Nancy had not yet met) was in the Ballroom. She wanted to discuss what happened at Coler

and mentioned that Paul had promised her a psych assignment (or something she was competent

to do.)



4
  A Life Vest is a personal defibrillator worn by patients at risk for sudden cardiac arrest. It
monitors the patient’s heart; if the patient goes into a life-threatening arrhythmia, it delivers a
shock treatment to restore the patient's heart to normal rhythm.

                                                                                                29
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 30 of 47




164.    “Paul does not handle that,” Stephanie said. “We need people who are willing to get in

there!” Jennifer said that because she refused to perform patient care, she should, therefore,

“demobilize” and go home. That’s what we need right now. I highly encourage you to go home.”

165.    Nancy said, “I am trying to protect my license.”

166.    Pino responded you need “to get in there and do what was required! Your license is

protected by a waiver.” [That was a pure lie.] “If you are assigned a ventilated patient, get in there

and do what you need to do. This is a pandemic, and we’re in disaster mode. Even if you’ve never

had a ventilated patient, you need to be willing to get in there and get hands-on! They’re probably

going to die anyway!”

167.    Jennifer added, “Your license is protected, and if you’re not willing to work with the

patients at Coler that you should leave.”

168.    Nancy asked, “Are you telling me to go or recommending it?”

169.    Jennifer didn’t want Nancy around but was too afraid to fire her. She said, “I highly

recommend you leave.”

170.    Nancy stated, “I will leave if you want, but you should realize that I came here to work and

wanted the same opportunity as promised,” within her specialty and with PPE. She added, “I have

to find somewhere to go because my mom is quarantined in my home after completing

chemotherapy.” She walked out of the Ballroom, and Jennifer yelled out for her to sign the

demobilization papers. Nancy walked away.

171.    Nancy tried to resolve the problem through Krucial Human Resources the next morning.

One woman named Taylor said, “Don’t go yet! Don’t leave yet!”

172.    That evening one Anne Nichole from HR called and reiterated that they wanted people to

be comfortable, and absolutely, they could find a place for Nancy.




                                                                                                   30
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 31 of 47




173.      Nichole advised Nancy to speak to someone in The Ballroom. Nancy went down (again)

with a friend, but everyone was busy, and no one acknowledged her, so she left.

174.      She went to her room to call Nicole again. Her demeanor had suddenly changed. She stated

that Nancy never told her that Rosalie wanted people to provide patient care and or that psych

nurses were not needed.

175.      The statement was objectively true, but a non sequitur; Nancy had explained to Rosalie

that she awaited a different assignment for which she was qualified.

176.      Then Nicole added that she should be ready to jump in and do anything asked of her,

including suctioning under unsafe conditions. Meanwhile, Rosalie did not need her.

177.      Nicole stated that Jennifer had told her she (Nancy) swore three times during a conversation

when she complained about Stephanie’s behavior at work.

178.      Nancy questioned why Jennifer would say that. Jennifer had not been at Coler, and it never

happened.

179.      Three times? It seemed an over-plotted lie. Nancy said that as a mother of several kids, that

was not within her repertoire of behaviors. “I’m not a child, and I wasn’t there to argue with her.

180.      She added she was expressing concerns about safety “because this is what’s going on at

the facility. People come here to risk their lives; they come here to do a job because nursing is a

calling. I thought I could help in some capacity, even if I am a psych nurse. People are dying

alone.”

181.      Nicole continued the line that Nancy should be willing to any work required as of her – a

safe or not – or she should consider going home. Nancy responded, “At this point, I’m not going

to argue anymore. I don’t want to work for a company that won’t provide basic safety equipment.”




                                                                                                    31
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 32 of 47




182.    She added that there were places that Krucial (or HHC) where her skills could be of use.

She noted, “there is a nurse at Jacobi Hospital, in addition to Paul, trying to pull me to another

facility.” Nichole did not want to hear it.

183.    She added, “There were also labor and delivery nurses I could have worked with.” Nancy

was also willing to work at the Javits Center.

184.    Ultimately, Ann Nichole said she didn’t want to find a place where Nancy was comfortable,

nor help in any capacity. Nancy then stopped making points and said, “I’ll be I’ll be gone

tomorrow.”

185.    The next day, her friend from Jacobi texted her and reported that a nursing supervisor by

the name of Shameka still wanted her services.

186.    Nancy said she’d wait a bit, but she had rented a car to drive home. She would not get on

an airplane because she had a scratchy throat and presumed she might have COVID.

187.    After thirty minutes, no one called. Nancy packed her car, letting her friend at Jacobi know

that she had to leave.

188.    She drove back to Illinois, which took 13 hours at a constant rate.

189.    Nancy thought her scratchy throat was just from the mask because she wasn’t drinking

water, and did not want to remove it from her face.

190.    But then she started feeling respiratory constriction. Nancy felt as if she was able to take a

deep breath, and she got sicker, so she went to a local ER on her doctor’s orders.

191.    The PA at the ER advised that she probably had COVID, but could not test her, even if she

paid out of pocket. Since tests were scarce, that would be her employer’s responsibility. The PA

gave her a note indicating she probably had COVID, though she did not get a test.




                                                                                                   32
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 33 of 47




192.    She called Krucial, which refused to find a place for her to have a test. Its refusal was no

surprise because this is how Krucial works. It was likely retaliation after Nancy concluded was

constructively discharged for complaining about patient safety. She left rather than risk her life.

Hopefully, she will recover.

193.    Adding insult to injury, on April 9 – apropos of nothing pertinent at the time – Nancy

received a text from Krucial, stating:

        Finally, as I have said before, many times. [sic] If you can’t protect yourself with PPE, you
        need to speak to a clinical lead at the hotel or speak to a hospital administrator before
        proceeding if there are concerns with PPE.

194.    This was another lie from Brian, and an invitation to termination if anyone complained. In

later emails –stupidly, Krucial never eliminated any plaintiff from its email list – this would change

as HHC changed its rules to allow for the surgical mask to replace the N95 as the standard of care.

195.    Jose Pinlac is an ER nurse – an RN with 35 years’ experience, including, as indicated,

during the EBOLA and SARS crises. He is licensed in Florida and California and has inactive

licenses in other states. He is 69 years of age and has a family.

196.    A friend informed him of the openings in New York. The friend needed a companion on

the trip, and he agreed to go. Both applied and were accepted.

197.    Like the others, they were promised PPE, without any mention that the PPE would be

different than in any other situation. Jose knows PPE, and would never have come had he known

it would have been so woefully limited.

198.    Krucial asked him his specialty, which was in the emergency room. Unlike others who

deployed to settings for which they were not qualified, Jose’s case involved the grossly inadequate

PPE – not as promised.

199.    He and his then drove north, arrived in New York on March 31, 2020.




                                                                                                   33
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 34 of 47




200.    Upon arrival, the two did fit testing. According to OSHA, “fit testing” analyses “the seal

between the respirator's facepiece and the nurse’s face. It takes about fifteen to twenty minutes to

complete and one tests annually. After passing a fit test with a respirator, you must use the same

make,       model,      style,     and       size     respirator      on      the       job.”   See

https://www.osha.gov/video/respiratory_protection/fittesting_transcript.html. (Last visited on

4/10/20.)

201.    They reported to New Yorker Ballroom. Because Jose had had a fit test within a year, he

had a document certifying his size.

202.    Jose learned he would work on a night shift at a hospital.

203.    He went to sleep, but the next morning in the Ballroom, he asked for his N95. He asked,

“Jen,” Jennifer, and Brian, all Krucial workers, none of whom would answer him directly. He

began to think something was amiss. Why do a fit test if there is no N95 to provide?

204.    Krucial staff told him he would get the mask at the facility. This was a lie.

205.    Warily, he got on a bus to Woodhull Hospital in Brooklyn.

206.    After arriving at Woodhull, there was an orientation, plus computer training on COVID

and charting. The COVID training specified that the nurses would need the full armor of PPE,

including the N95.

207.    People at Woodhull asked him to start working, but he inquired, again and again, about his

mask. Some nurses had them, some not.

208.    One of the Woodhull nurses was anxious for him to start.

209.    Jose said, “I need a proper mask.” She ignored him. He repeated: “No, no, no, we need

masks.”




                                                                                                 34
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 35 of 47




210.    Wanting some protection, he asked for a surgical mask, at least. He saw some on a desk

of a nursing supervisor. She grabbed them out of his reach and said he would get his later.

211.    He would not go to the ER. The staff was getting upset with him.

212.    A man took his temperature; neither had a mask. He waited with no cover, near a pile of

dirty, soiled linens.

213.    He then to the hospital lobby to get a surgical mask, then a staff room. There he received a

face shield. But a shield is not an N95; it is just to protect the worker from fluids. A mask protects

the lungs from bacteria.

214.    Someone gave him ordinary medical gloves – not rubber – but thin paper – ordinary for

single use of modest danger, and a plastic apron. When he trained for EBOLA and SARS, there

was more extensive protection. Finally, after begging, he got a paper surgical mask.

215.    In the ER, there were people immobile, likely to die, moaning, and groaning.

216.    He intubated one patient, then others. He used the same paper gloves that he used on other

patients – a sure case of transferring bacteria and gross negligence.

217.    A doctor selected patients who would get ventilators and who needed intubation.

218.    Patients were urinating and defecating on the floor. Monitors were beeping, beeping:

evidence of crisis or death.

219.    All Jose could do was administer palliative care drips of morphine or intubate.

220.    He finished his shift, but he had used the same PPE for four hours. He washed his hands;

he had no shoe covers and his shoes were undoubtedly covered in deadly viruses and bacteria.

221.    The day shift arrived as he embarked on the bus, leaving for the hotel. Jose knew that

people going to Woodhull would infect the bus when they returned, and transmit the virus to other

temporary workers when they changed places.




                                                                                                   35
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 36 of 47




222.       Indeed, one nurse tested positive. It was then that Krucial then stopped the promised

testing.

223.       When he returned to The New Yorker, he put his clothes into the basement laundry.

224.       He had brought Lysol from Florida and disinfected his room. His friend came, and he told

her, “Please be careful, nurses are coming in and out of these hospitals and will be infecting

everyone.”

225.       She rapped on the door. Jose knew he had been heavily infected and told her, “Don’t come

into my room!”

226.       Then a Krucial staffer came in, and Jose told him he refused to work without PPE. His

friend went downstairs, returned, and informed him Krucial was going to fly him out and do

testing. Alex Render, one of the recruiters, promised that everyone would receive a COVID test

when they left. Not so.

227.       He called his family, complained about the lack of PPE, and made this complaint to Krucial

Staff, several times. He even called the corporate office.

228.       Someone accused him of having brain damage, called Krucial HR, and told them he was

“unfit.”

229.       Krucial provided an Uber to the airport. Jose had no symptoms, but he was exposed.

230.       He did not want to infect his family and went to a hotel to quarantine. Krucial was supposed

to get him tested before sending him home, but they did this to no one, or very few.

231.       He called and asked again that Krucial pay for his quarantine and testing. Krucial refused

this reasonable request, about $2,000.

232.       Now in a hotel in Boca Raton, he was tested, waited three days, then learned the result was

inconclusive. He has to wait another week to be retested and remain in quarantine on his dime.




                                                                                                    36
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 37 of 47




233.    Brandon Burr received a text message from Krucial on March 25, 2020, inquiring if he

would be a medical provider for the NYC COVID-19 frontline. Brandon has military experience,

is a Board-certified Psychiatric Mental Health Nurse Practitioner and Family Nurse Practitioner.

234.    He has a medical family practice graduate degree from Old Dominion University, and he

is a doctoral candidate in Behavioral Therapy. Brandon has worked as a nurse for four years and

has a practice specializing in children’s needs. He left this practice for this time, wanting to help

on the front line. He also has extensive experience procuring medical supplies.

235.    He drove his car from Virginia to New York City the next day, paying for his gas and

parking across the street from the New Yorker hotel.

236.    He learned the basics on the 27th, and Krucial staff told the newly arrived that it would

assign them to different locations. His assignment was Elmhurst Hospital as the emergency room

team lead, as many nurses had quit or walked out the night before because of the lack of PPE, as

well as the condescending attitude that Elmhurst Hospital had towards the Krucial staff. Initially,

he helped source IV bags, food & drinks for patients. On Saturday or Sunday of that week, a

reporter contacted him about the situation at Elmhurst. Brandon did a video interview with WABC

News. As a result of that interview, the hospital staff at Elmhurst told him he was not welcome

there anymore.

237.    Burr returned to the hotel and told the story. CEO Cleary (at that time) knew he could use

Burr and asked him to join the administrative team in sourcing PPE, as there was none available

for staff. He spent the next five to ten days, every day, on the phone with different vendors and

with family and friends connecting with people that could send PPE, food, uniforms, shoes, and

foot scanners to the hotel.




                                                                                                  37
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 38 of 47




238.    So the staff would have clean clothes. Burr organized the laundry service to come to pick

up dirty clothes. Burr prearranged for a delivery service to send food. Several administrators on-

site asked if Burr would use his car to grocery shop at Costco to pick up vitamins for the Krucial

staff. He did that and submitted receipts, but Krucial only reimbursed him for the amount of the

vitamins, not the food he delivered. Someone then asked if he would drive nurses to other locations

in hospitals that had slept in or missed their busses. Brandon complied without complaint. He

continued to find sources for necessary things such as algorithms for ventilators, appropriate ways

for staff members to have forms available so that they could treat patients and have the protective

equipment that he supplied.

239.    Brian Cleary said he was a vital part of the team. Cleary even sent him a bonus of $1,500

for his ingenuity. He was able to get pathogen foot scanners, PPE, uniforms, scrubs, meals, eye

protection offer staff that Burr would give out.

240.    Brandon’s friend, Rebecca, offered to send 65 N95 masks. Brandon refused to allow him

to donate these masks to Elmhurst Hospital; he emailed the VP for the HHC and offered to put

him in touch with Johnson & Johnson for the PPE, but the VP had no time for safety.

241.    Because the mail would come in through the mailroom at the New Yorker, some PPE went

missing. Cleary then told him that he would book him a room in the hotel that Burr could “lock

supplies,” as he put it, and so they didn’t go missing. That is where Burr stashed most of the

donations – uniforms for those who lost their luggage, coolers (there were no refrigerators in the

rooms), even coffee machines, microwaves so that staff could eat between shifts. He was working

20 hours a day.

242.    Burr was asked by another member on April 1 if he would go to Costco then deliver pizzas

to the staff at Coler because they were not able to eat – there are few places to eat on that quiet




                                                                                                38
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 39 of 47




island. He did that and even bought the pizzas on his credit card and drove them in his car to Coler.

Rebecca Love, a person Burr knew who procured medical supplies, called and said she had an

additional 1,500 N95 masks that she would like to send to him from Johnson & Johnson. But she

needed an answer by 4 PM as the plane was leaving and he needed to know where they were going.

She had them rerouted from Sloan-Kettering to Krucial because of Krucial’s needs.

243.    Cleary didn’t like this. He called Burr on his cell phone at approximately 4 PM that day.

244.    Brandon Burr was able to procure N95’s when Brian Cleary could not. Burr was drawing

too much attention to the effort. Cleary said that it was making him look bad, and he was fired.

Burr apologized for making him look bad – even though Cleary makes Cleary look bad – but that

he sought out for the safety of the staff, which he thought paramount, and which he was hired as

an admin. to do. But to Cleary, it was all about Cleary.

245.    Brandon asked Emmanuel Badillo at the hotel to help him collect four foot scanners –

something Burr had procured through donations. These scanners cost $10,000 apiece and eliminate

the bacteria and viruses the workers would have on their shoes. Each scanner had a place the

donors wanted them to go if not Krucial. Brandon was afraid that Krucial would resell them to a

different location. These were in his charge; he was responsible for taking them and maintaining

them with proper bulbs – Krucial wouldn’t know how to do that.

246.    The scanners were lost, likely stolen. Burr called the NYPD, which arrived on the scene.

The officers and the manager checked the security cameras, and they found the footage of Krucial

staff members pushing the equipment into an unused banquet kitchen. They all went to that kitchen

and retrieved the scanners.

247.    Brian from Krucial instructed the New Yorker to terminate his room, and Barry told him

that if Burr didn’t leave the hotel by 5, he would be charged for the night and have to pay out-of-




                                                                                                  39
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 40 of 47




pocket with the credit card on file. Burr did not want to pay for the higher priced room, so he

packed his belongings. When he returned, the police were gone, and what happened to the scanners

Brandon has yet to find out. Likely, Cleary talked the cops out of Burr’s complaint, and the NYPD

just accepted Cleary’s word for it. But that was pure theft.

248.    Burr spoke to all the donors to let them know that he would soon be working at another

site and not send more equipment to Krucial, like the PPE (i.e., the masks).

249.    If Burr were embarrassing Brian Cleary with his extensive efforts, he would transfer them

to his new deployment. He left the information with Barry, the hotel manager. Burr had also

ordered 300 pairs of donated crocs that had arrived on April 3, though Burr instructed Manny to

distribute them to staff. Manny asked him to have a letter signed by Brian, allowing him to have

these donated to the team.

250.    Brian refused to tender that letter. When the masks arrived, there were only two boxes

instead of three that were to be shipped. Burr had the two distributed between the Javits Center

and Elmhurst and Woodhull Hospitals.

251.    When Cleary learned that Burr had foiled him again – he decided to blast an email to

Krucial staffers to everyone on several outlets that Brandon Burr was a “scammer” and to report

to him if seen on site.

252.    Latricia Hickenbottom also deployed to New York as a nurse practitioner. Before

arriving north, there were no specifications as to what type of degree or specialty Krucial

wanted. She saw the company was accepting everyone, including newly graduated nurse

practitioners.

253.    However, also, as she arrived, if not before, she filled out job paperwork and answered a

questionnaire about her experiences and specialties.




                                                                                               40
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 41 of 47




254.    She went, as requested, to Harlem Hospital. The workers there took her group of NP’s on

a tour, and afterward doled out assignments.

255.    There was no orientation. Latricia shadowed a physician for about three hours. He mostly

sat at a desk during this time, making notes. She also followed him into the ICU and ER.

256.    After that, someone at Bellevue told her to perform as a hospitalist; a “hospitalist” is simply

a hospital doctor. A Nurse Practitioner can perform the role of a hospitalist to some extent, but not

if it is out of her scope of practice.

257.    She had explained to Krucial, specifically Donnie and her Team Leader Calada, that she

was not a hospitalist; she had no experience in acute care. Her degree was in primary care, and to

work in an acute-care setting, whether it be a hospital or an urgent care facility is contrary to the

ethics of her profession. Again, she would have been practicing outside the scope of her

competence.

258.    The team leaders offered that she works as an RN or staff nurse. But she saw that many

such nurses without critical care training were working with maybe ten patients at a time, all on

ventilators.

259.    Latricia is not critical-care trained, let alone trained to work with ten patients. True, this

was an emergency, but she was not competent to do what Krucial insisted and could have risked

her license or committed gross negligence.

260.    When she returned to the hotel, she went to the Ballroom where the Krucial staff convened,

and she alerted them of the situation. Staff said they would discuss the situation further.

261.    The same night, a Hospital Chief Resident sent out assignments via text. Latricia was to

work the next day in a COVID overflow intensive care unit.




                                                                                                    41
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 42 of 47




262.    The text included language that employees could not question assignments and must be

flexible.

263.    Staff finally told her there were only hospital assignments, and she would have to take one

or demobilize.

264.    Latricia chose to return home because Bellevue was unsafe for patients, and there was the

potential of having a mark on her license (or reputation) for working outside the scope of her

practice.

265.    Krucial didn’t even try to find her something where she could work with competence,

although one Caucasian woman secured a plum assignment at a swabbing site.

266.    But just like Logan and Alexis, Latricia would have done anything legal that she was

competent to do. There had to be something she could have done. But she was not willing to

anything illegal, contrary to the standard of care that a jury her Nursing Board would consider

gross negligence.

267.    It wasn’t much to ask.

                                   FIRST CAUSE OF ACTION
                                    BREACH OF CONTRACT

268.    Plaintiffs repeat and reallege all previous paragraphs.

269.    Plaintiffs entered into an employment contract, which was expected to last for less than

one year.

270.    Plaintiffs followed the terms of that contract.

271.    Defendants breached that contract.

272.    As a result of the previous, two plaintiffs left jobs paying in the range of $100,000 a year

in parts (a) to make much more money than they were; (b) help with the COVID crisis, and (c)

enhance their experience.



                                                                                                 42
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 43 of 47




273.    As a result, plaintiffs have each been damaged, individually, in amounts over $75,000.

                              SECOND CAUSE OF ACTION
                      QUASI CONTRACT – RELIANCE ON A PROMISE

274.    Plaintiffs repeat and reallege all previous paragraphs.

275.    In the contingency that a classic breach-of-contract claim is insufficient to cover their

damages, and is otherwise not duplicative with this claim, plaintiffs relied on the promises offered

by Krucial.

276.    Krucial did not live up to its promises, the proximate cause of plaintiffs accepting the

assignments or, in some cases, having quit their jobs in Alabama.

277.    As a result of the preceding, plaintiffs have been damaged.

                                 THIRD CAUSE OF ACTION
                                NEW YORK LABOR LAW § 741

278.    Plaintiffs repeat and reallege all previous paragraphs.

279.    Krucial took retaliatory action against plaintiffs because they (a) disclosed to a supervisor

a policy or practice of the employer that the Plaintiff(s), in good faith, believed the assignments

constituted improper quality of patient care; or (b) objected or refused to participate in such

activity.

280.    Each Plaintiff brought the improper quality of patient care to the attention of a supervisor

and afforded the employer a reasonable opportunity to correct such activity, policy, or practice.

281.    As a result of the preceding, Plaintiffs have been damaged and are entitled to reasonable

attorneys’ fees.

                              FOURTH CAUSE OF ACTION
                         BREACH OF CONTRACT IMPLIED-IN-LAW

282.    Plaintiffs repeat and reallege all previous paragraphs.




                                                                                                  43
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 44 of 47




283.    Plaintiffs were fired – or forced to resign – based on a contract implied in law under the

doctrine established in Wieder v. Skala, 80 N.Y.2d 628 (1992).

284.    Each Plaintiff is required, as a condition of nursing licensure, must follow the rules of the

State in which they work.

285.    Each Plaintiff is subject to discipline if he or she violates any code – at a minimum – of the

code of conduct of the State of Alabama (and other states).

286.    For example, the Alabama Board of Nursing Administrative Code, Chapter 610-X-8

(Disciplinary Action) states that failure to exercise the applicable standard of care is grounds for

discipline, at a maximum loss of licensure. All states’ nursing codes – including Tennessee’s, as

Aimee would learn, have similar provisions.

287.    The Codes of all states also impose reciprocal discipline for those who violate similar

provisions in other states. Wyatt, with the most certifications, could have been disciplined by

approximately four state Nursing Boards had he taken these assignments.

288.    At least one plaintiff mentioned the disciplinary code to officials at Krucial, and the other

two pointed out that Krucial asked them to violate the standard of care.

289.    Although traditional malpractice-liability rules relax during an emergency, in addition to

the chance they could commit gross negligence, Krucial had no authority to allow its recruits to

violate their State’s licensing board’s standards of care.

290.    Plaintiffs were unwilling to violate these standards of care.

291.    Plaintiffs were terminated or required to resign because they refused to violate the

standards of care of their home state.

292.    As a result of the preceding, plaintiffs have been damaged.




                                                                                                   44
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 45 of 47




                                    FIFTH CAUSE OF ACTION
                                            FRAUD

293.    Plaintiffs repeat and reallege all previous paragraphs.

294.    Defendants made representations as to material facts, including that (a) plaintiffs would

work in their field of expertise; (b) that plaintiffs would get proper PPE; (c) that there were jobs

available that they could perform even if not precisely within their field of expertise.

295.    Krucial misrepresented that PPE would be in short supply.

296.    It misrepresented that the PPE rules would change, and misrepresented the scope of

individual Model Acts (and possibly Governor Cuomo’s Executive Order).

297.    Such representations were false.

298.    Defendants intended to deceive plaintiffs. In sending out the mass text, they intended solely

to bring in as many bodies as they could, without regard to these workers’ area of competence, or

their lives.

299.    Plaintiffs believed and justifiably relied upon the statements

300.    They were induced by it to engage in coming to New York for high pay for at least several

weeks and – in two cases – leaving their jobs.

301.    As a result of such reliance, plaintiffs sustained financial loss.

302.    There are additional damages beyond which may be compensated by the breach of contract

causes of action, including but not limited to:

        (a) the emotional toll the debacle took on each Plaintiff, to varying degrees;

        (b) the loss that they could have the experience of helping in the prime U.S. COVID hotspot

        competently;

        (c) the scurrilous defamation invited upon Wyatt in a mass email to scare other employees;

        (d) the exposure to COVID without proper PPE;



                                                                                                  45
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 46 of 47




        (e) the failure to test the nurses as they left the assignment;

        (f) the failure of Krucial to follow its own worker’s compensation guidelines, which

        provided for testing, but was refused by two plaintiffs;

303.    Additionally, insofar as defendants’ actions violate public policy, punitive damages should

be assessed, which are not available under traditional contract law.

                                    SIXTH CAUSE OF ACTION
                                         CONVERSION
                                       (as to Brandon Burr)

304.    Plaintiffs repeat and reallege all previous paragraphs.

305.    Brandon Burr was deprived of four scanners, which were in his control, each costing

$10,000.

306.    Krucial and or Brian Cleary stole those scanners.

307.    The defendants refuse to tender back the scanners to Burr, and they are likely now

damaged.

308.    As a result of the preceding, Brandon Burr has been damaged.

                                 SEVENTH CAUSE OF ACTION
                                       DEFAMATION
                                     (as to Brandon Burr)

309.    Plaintiffs repeat and reallege all previous paragraphs.

310.    Brandon Burr was fired from the job because he was doing things for the staffers that

Cleary could not do for Krucial Staffers.

311.    Brian Cleary then sent out a blast email referring to Brandon as a “scammer.”

312.    This was defamation per se.

313.    The word scammer is incapable of anything other than defamatory meaning.

314.    The word and its context harmed Burr as a result.




                                                                                                46
       Case 1:20-cv-02859-JGK-OTW Document 25 Filed 04/15/20 Page 47 of 47




315.    As a result of the preceding, Brandon Burr has been damaged.

  WHEREFORE, Plaintiffs demands the following relief:

  1.           Compensatory Damages for no less than $1,000,000;

  2.           Punitive Damages for such causes of action that allow it;

  3.           Attorneys’ fees and costs under New York Labor Law § 741;

  4.           Such other relief as the Court may deem appropriate.
  Dated:       New York, New York
               April 15, 2020


      Greg S. Antollino
  Gregory Antollino, Esq.
  275 Seventh Avenue, Seventh Floor
  New York, New York 10001
  (212) 334-7397
  gantollino@gmail.com




                                                                             47
